IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                                                               August 20, 2007
                               No. 07-20329
                                                            Charles R. Fulbruge III
                                                                    Clerk
ICE EMBASSY INCORPORATED; TEXAS RICHMOND CORPORATION; HFR
ENTERPRISES INCORPORATED; DWG FM, INCORPORATED; D RANKIN,
INCORPORATED; W L YORK; STUDEMONT VIDEO; EASTEX VIDEO; 24
HOUR NEWS AND VIDEO EMPORIUM; AIRLINE VIDEO AND THAI
COMPANY; DHR INCORPORATED; SUGAR’S CABARET; CHIL SOUNG
INCORPORATED, doing business as BJ’s 24 Hour Newsstand; DARIS
INCORPORATED, doing business as Riveria Cabaret; GNCD INCORPORATED,
doing business as Fantasy South; RUDE DOG II INCORPORATED, doing
business as Scores Cabaret; LONE STARR MULTI THEATRES
INCORPORATED, doing business as Cinema West; AVW INCORPORATED,
doing business as Adult Video Megaplexxx; CLMS INCORPORATED, doing
business as 24 Hour Video & News; 9834 JENSEN INCORPORATED, doing
business as Harlem Knights; 8503 NORTH FREEWAY INCORPORATED, doing
business as Fantasy Cabaret; LONG TRAN, doing business as Ellington
Newsstand; NIEN X NGUYEN, doing business as DT Video; AKM
INCORPORATED, doing business as Gigi’s Cabaret; DHR INCORPORATED,
doing business as Hi-10 Cabaret; PANAH INC, doing business as Mirage
Cabaret; R&R ENTERTAINMENT INCORPORATED, doing business as
Moments Cabaret; SSD ENTERPRISES INCORPORATED, doing business as
Ritz Cabaret; HHE INCORPORATED, doing business as Passion Cabaret;
HOUMAN SHAGHAGI, doing business as Foxxy’s Cabaret; SOUTHEAST
TEXAS VENTURES, a Texas Joint Venture, doing business as The Trophy Club;
KMRC INCORPORATED, doing business as LaChatte; ARIS MYLONAS, doing
business as Baby Dolls Saloon; M K CLUB & RESTAURANTS
INCORPORATED, doing business as Moulin Rouge; 10128 TDC 1
INCORPORATED, doing business as Texas Dolls Cabaret; OBSESSION
CABARET INCORPORATED, also known as Obsession Cabaret Inc, doing
business as Obsession Cabaret Incorporated; GINO A BARONE, doing business
as Ban Management Company, doing business as Telephone Road News &
Video, also known as Consolidated Video, doing business as Hillcroft News &
Video; AHD HOUSTON INCORPORATED, a Texas Corporation, doing business
as Centerfolds (“Centerfolds”); DNW HOUSTON INCORPORATED; TRUMPS
INCORPORATED, a Texas Corporation, doing business as Rick’s Cabaret;
                                       No. 07-20329

ANDREW SEFIA, and others similarly situated, doing business as Rumors; D
HOUSTON INCORPORATED, a Texas Corporation, doing business as
Treasures; RICK’S CABARET; RICK’S SPORTS CABARET; XTC NORTH

                                           Intervenor-Plaintiffs - Appellants

6340 WESTHEIMER INC, doing business as Allstars, as successor in interest
to Aris Mylonas

                                           Appellant
v.

CITY OF HOUSTON

                                           Intervenor Defendant - Appellee



                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:97-CV-196


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       This case was remanded to determine whether the City of Houston (“the
City”) could demonstrate that its 1997 ordinance regulating sexually-oriented
businesses (“SOBs”) did not seek to reduce the secondary effects of SOBs “by
depriving SOBs of reasonable avenues of communication.” N.W. Enters., Inc. v.
City of Houston, 352 F.3d 162, 183 (5th Cir. 2003) (citing City of Los Angeles v.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 07-20329

Alameda Books, Inc., 535 U.S. 425, 451 (2002)). Following a ten-day bench trial,
the district court found that the City had carried its burden. See Ice Embassy,
et al. v. City of Houston, No. 4:97-CV-196, 2007 U.S. Dist. LEXIS 6894, at *63–65
(S.D. Tex. Jan. 31, 2007). Certain SOBs appealed and we heard oral argument.
We now AFFIRM the district court’s finding, essentially for the reasons
articulated by the district court in its opinion below.




                                        3